Order entered September 4, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01174-CV

                               MARK BAKER, Appellant

                                            V.

            THE CITY OF FARMERS BRANCH, TEXAS, ET AL., Appellees

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-13-08249

                                        ORDER
      Before the Court is appellant’s August 23, 2013 motion to accelerate the appeal and

appellee’s response to the motion. We DENY appellant’s motion.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE